TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00267-CV




                                      In re Elizabeth Weston




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                            ORDER


PER CURIAM

               Relator Elizabeth Weston has filed a petition for writ of mandamus and motion

for stay of specified obligations under May 9, 2022 discovery order. See Tex. R. App. P. 52.1,

52.10(a). We grant the motion and temporarily stay the trial court’s May 9, 2022 discovery

ruling and the production of discovery pursuant to that ruling pending further order of this Court.

See id. 52.10(b). The Court orders real parties in interest to file responses to the petition for writ

of mandamus on or before May 12, 2022.

               It is ordered on May 10, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith